Case 1:21-cv-00246-DCJ-JPM Document 9 Filed 05/18/21 Page 1 of 1 PageID #: 34




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JIMMY ADAMS, #463201,                       CIVIL DOCKET NO. 1:21-CV-00246-P
 Plaintiff

 VERSUS                                      JUDGE DAVID C. JOSEPH

 GLEN SERS, ET AL,                           MAGISTRATE JUDGE JOSEPH H.L.
 Defendants                                  PEREZ-MONTES

                                   JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 8], noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS HEREBY ORDERED that Plaintiff’s civil rights Complaint under 42

U.S.C. § 1983 [ECF No. 1] is DENIED and DISMISSED WITH PREJUDICE under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), for failure to state a claim upon which relief

can be granted.

      The Clerk of Court is instructed to send a copy of this Judgment to the keeper

of the three strikes list in Tyler, Texas.

      THUS, DONE AND SIGNED in Chambers on this 17th day of May 2021.




                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE
